COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               '
 IN RE: TOM DARNOLD, IN HIS                                    No. 08-13-00257-CR
 OFFICIAL CAPACITY AS AN                       '
 ASSISTANT DISTRICT ATTORNEY                             AN ORIGINAL PROCEEDING
 FOR THE STATE OF TEXAS,                       '
                                                                 IN MANDAMUS
                             Relator.          '

                                               '


                                          ORDER

       Pending before the Court is the Relator’s motion to stay the trial court proceedings in the

The State of Texas v. Roberto Flores, cause number 20130D03010 pending in the 168th District

Court of El Paso County, Texas. Relator, Tom Darnold, in his official capacity as an Assistant

District Attorney, asserts that on Monday, August 26, 2013, the Honorable Marcos Lizarraga,

Judge of the 168th District Court of El Paso County, Texas, sent an email in which the court

attached an “Order of Court Setting” related to “Contempt Proceedings: Assistant District

Attorneys Darnold, Warrick and Blancas” for hearing on August 27, 2013 at 2:00 p.m. At that

hearing Judge Lizarraga provided a “Notice of July 10 Actions (Selected)” and reset the hearing

for August 28, 2013 at 8:00 a.m. The trial court severed the contempt action against Darnold

because he is out of town. On August 27, 2013, this Court granted motions filed by Warrick and

Blancas and stayed the proceedings in cause number 20130D03010 because the trial court has not

specified the contemptuous acts, has not indicated the exact purposes of the hearing, and has not

provided due notice.

                                                1
       On August 28, 2013, Judge Lizarraga filed a letter with the Court requesting clarification

whether the stay also applies to Assistant District Attorney Tom Darnold and the defendant,

Roberto Flores. It appears Judge Lizarraga intends to proceed with the contempt proceedings

against Relator Darnold. The Court has determined that the motion to stay should be GRANTED.

The trial court is ORDERED to stay all proceedings in cause number 20130D03010, including but

not limited to all contempt proceedings against Melissa Warrick, Lillian Blancas, and Tom

Darnold, until the mandamus proceeding has concluded or further order of this Court.

       IT IS SO ORDERED this 28th day of August, 2013.


                                                    PER CURIAM

Before McClure, C.J., Rivera, and Rodriguez, JJ.
(Rivera, J., not participating)




                                                2